Citation Nr: 1521660	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-30 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for the Veteran's right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to October 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

This appeal stems from the initial grant of service connection for the Veteran's right knee.  The Veteran was initially assigned a 10 percent rating as of July 15, 2008 under Diagnostic Code 5260-5258.  He appealed that rating, and a 20 percent rating was assigned from October 24, 2009 until July 8, 2013 under Diagnostic Code 5260-5258.  As of July 8, 2013, the RO separated the Veteran's 20 percent rating for his right knee rating into separate 10 percent ratings for arthritis under Diagnostic Code 5010, and Diagnostic Code 5257 for instability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA examinations for his right knee in July 2009, February 2010 and July 2013.  Since those examinations, the Veteran testified at a Board hearing in February 2015 that his right knee disability may have increased in severity since his last July 2013 VA examination.  Thus, a current examination is warranted in order to determine the disability's current severity.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  This should be done.

With regard to the issue of TDIU, the Board notes that the claim for claim for TDIU is "inextricably intertwined" with the issue of an increased rating for a right knee disability, and the disposition of the TDIU claim must be deferred pending resolving this preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Update any VA treatment records from the Dublin, Georgia VA medical facility.

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected right knee disability.

3.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




